                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7     SPACE DATA CORPORATION,                            Case No. 16-cv-03260-BLF
                                   8                    Plaintiff,
                                                                                            OMNIBUS ORDER ON SEALING
                                   9             v.                                         MOTIONS
                                  10     ALPHABET INC., et al.,                             [Re: ECF 415, 416, 439, 466]
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court are the parties’ administrative motions to file under seal portions of their
                                  14   briefing and exhibits in connection with Defendants’ motion for summary judgment. ECF 415,
                                  15   416, 439, 466. For the reasons stated below, the motions are GRANTED IN PART, DENIED IN
                                  16   PART with prejudice, and DENIED IN PART without prejudice.
                                  17     I.   LEGAL STANDARD
                                  18          “Historically, courts have recognized a ‘general right to inspect and copy public records
                                  19   and documents, including judicial records and documents.’” Kamakana v. City & Cty. Of

                                  20   Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (quoting Nixon v. Warner Commc’ns, Inc., 435

                                  21   U.S. 589, 597 & n. 7 (1978)). Accordingly, when considering a sealing request, “a ‘strong

                                  22   presumption in favor of access’ is the starting point.” Id. (quoting Foltz v. State Farm Mut. Auto.

                                  23   Ins. Co., 331 F.3d 1122, 1135 (9th Cir. 2003)). Parties seeking to seal judicial records relating to

                                  24   motions that are “more than tangentially related to the underlying cause of action” bear the burden

                                  25   of overcoming the presumption with “compelling reasons” that outweigh the general history of

                                  26   access and the public policies favoring disclosure. Ctr. for Auto Safety v. Chrysler Grp., 809 F.3d

                                  27   1092, 1099 (9th Cir. 2016); Kamakana, 447 F.3d at 1178–79.

                                  28          However, “while protecting the public’s interest in access to the courts, we must remain
                                   1   mindful of the parties’ right to access those same courts upon terms which will not unduly harm

                                   2   their competitive interest.” Apple Inc. v. Samsung Elecs. Co., Ltd., 727 F.3d 1214, 1228–29 (Fed.

                                   3   Cir. 2013). Records attached to motions that are “not related, or only tangentially related, to the

                                   4   merits of a case” therefore are not subject to the strong presumption of access. Ctr. for Auto

                                   5   Safety, 809 F.3d at 1099; see also Kamakana, 447 F.3d at 1179 (“[T]he public has less of a need

                                   6   for access to court records attached only to non-dispositive motions because those documents are

                                   7   often unrelated, or only tangentially related, to the underlying cause of action.”). Parties moving

                                   8   to seal the documents attached to such motions must meet the lower “good cause” standard of

                                   9   Rule 26(c). Kamakana, 447 F.3d at 1179 (internal quotations and citations omitted). This

                                  10   standard requires a “particularized showing,” id., that “specific prejudice or harm will result” if the

                                  11   information is disclosed. Phillips ex rel. Estates of Byrd v. Gen. Motors Corp., 307 F.3d 1206,

                                  12   1210–11 (9th Cir. 2002); see Fed. R. Civ. P. 26(c). “Broad allegations of harm, unsubstantiated by
Northern District of California
 United States District Court




                                  13   specific examples of articulated reasoning” will not suffice. Beckman Indus., Inc. v. Int’l Ins. Co.,

                                  14   966 F.2d 470, 476 (9th Cir. 1992). A protective order sealing the documents during discovery

                                  15   may reflect the court’s previous determination that good cause exists to keep the documents

                                  16   sealed, see Kamakana, 447 F.3d at 1179–80, but a blanket protective order that allows the parties

                                  17   to designate confidential documents does not provide sufficient judicial scrutiny to determine

                                  18   whether each particular document should remain sealed. See Civ. L.R. 79-5(d)(1)(A) (“Reference

                                  19   to a stipulation or protective order that allows a party to designate certain documents as

                                  20   confidential is not sufficient to establish that a document, or portions thereof, are sealable.”).

                                  21          In addition to making particularized showings of good cause, parties moving to seal

                                  22   documents must comply with the procedures established by Civ. L.R. 79-5. Pursuant to Civ. L.R.

                                  23   79-5(b), a sealing order is appropriate only upon a request that establishes the document is

                                  24   “sealable,” or “privileged or protectable as a trade secret or otherwise entitled to protection under

                                  25   the law.” “The request must be narrowly tailored to seek sealing only of sealable material, and

                                  26   must conform with Civil L.R. 79-5(d).” Civ. L.R. 79-5(b). In part, Civ. L.R. 79-5(d) requires the

                                  27   submitting party to attach a “proposed order that is narrowly tailored to seal only the sealable

                                  28   material” which “lists in table format each document or portion thereof that is sought to be
                                                                                          2
                                   1   sealed,” Civ. L.R. 79-5(d)(1)(b), and an “unredacted version of the document” that indicates “by

                                   2   highlighting or other clear method, the portions of the document that have been omitted from the

                                   3   redacted version.” Civ. L.R. 79-5(d)(1)(d). “Within 4 days of the filing of the Administrative

                                   4   Motion to File Under Seal, the Designating Party must file a declaration as required by subsection

                                   5   79-5(d)(1)(A) establishing that all of the designated material is sealable.” Civ. L.R. 79-5(e)(1).

                                   6    II.   DISCUSSION
                                   7          The Court has reviewed Plaintiff and Defendants’ sealing motions and the declarations of

                                   8   the designating parties submitted in support thereof. The Court finds that the parties have

                                   9   articulated compelling reasons to seal certain portions of the submitted documents. While some of

                                  10   the proposed redactions are narrowly tailored, some are not. The Court’s rulings on the sealing

                                  11   requests are set forth in the tables below.

                                  12      A.      ECF 415 & 416 (Defendants’ motions re MSJ and exhibits)
Northern District of California
 United States District Court




                                  13     ECF      Document to be Sealed:       Result                     Reasoning
                                         No.
                                  14     407-4    Google’s Motion for         DENIED without            The proposed redactions are not
                                  15              Summary Judgment            prejudice.                narrowly tailored. Some of the
                                                                                                        information is part of the public
                                  16                                                                    record. See Ex. A (to the parties’
                                                                                                        stipulation), ECF 430-1.
                                  17
                                         416-4    Google’s Corrected          DENIED without            The proposed redactions are not
                                  18              Motion for Summary          prejudice.                narrowly tailored. Some of the
                                                  Judgment                                              information is part of the public
                                  19                                                                    record. See Ex. A (to the parties’
                                                                                                        stipulation), ECF 430-1.
                                  20
                                         407-5    Exhibit 2 to the            DENIED without            The proposed redactions are not
                                  21              Declaration of Matthew      prejudice.                narrowly tailored. Some of the
                                                  M. Werdegar in support                                information is part of the public
                                  22              of Defendants’ Motion                                 record. See Ex. A (to the parties’
                                  23              for Summary Judgment                                  stipulation), ECF 430-1.
                                                  (Excerpts from Ex. A to
                                  24              Pullen Opening Rpt.)

                                  25     407-6    Exhibit 3 to the            DENIED without            The proposed redactions are not
                                                  Declaration of Matthew      prejudice.                narrowly tailored. Some of the
                                  26              M. Werdegar in support                                information is part of the public
                                                  of Defendants’ Motion                                 record. See Ex. A (to the parties’
                                  27              for Summary Judgment                                  stipulation), ECF 430-1.
                                                  (Excerpts from
                                  28
                                                                                         3
                                   1        ECF     Document to be Sealed:               Result                        Reasoning
                                            No.
                                   2                12/17/2018 Pullen Depo.
                                   3                Tr.)
                                           407-7    Exhibit 7 to the       DENIED.1                        The parties have stipulated that
                                   4                Declaration of Matthew                                 this exhibit does not contain
                                   5                M. Werdegar in support                                 sealable material. See Stipulation
                                                    of Defendants’ Motion                                  at 2, ECF 430.
                                   6                for Summary Judgment
                                                    (Excerpts from Space
                                   7                Data’s 7/13/2018
                                                    Amended Resp. to Rogs.
                                   8                2, 4, 8, and 10)
                                   9       407-8    Exhibit 8 to the            DENIED.                    The parties have stipulated that
                                                    Declaration of Matthew                                 this exhibit does not contain
                                  10                M. Werdegar in support                                 sealable material. See Stipulation
                                  11                of Defendants’ Motion                                  at 2, ECF 430.
                                                    for Summary Judgment
                                  12                (Excerpts from Meyer
Northern District of California
 United States District Court




                                                    Expert Rpt.)
                                  13
                                           407-10 Exhibit 9 to the              DENIED.                    The parties have stipulated that
                                  14              Declaration of Matthew                                   this exhibit does not contain
                                                  M. Werdegar in support                                   sealable material. See Stipulation
                                  15              of Defendants’ Motion                                    at 2, ECF 430.
                                                  for Summary Judgment
                                  16              (Excerpts from
                                  17              7/11/2018 Knoblach
                                                  Depo. Tr.)
                                  18       407-12 Exhibit 10 to the             GRANTED as to the          Contains confidential information
                                  19              Declaration of Matthew        portions identified in     about Google’s business
                                                  M. Werdegar in support        Ex. A (to the parties’     development, practices, and
                                  20              of Defendants’ Motion         stipulation), ECF 430-1.   strategy, including how Google
                                                  for Summary Judgment                                     evaluates strategic partner
                                  21              (Excerpts from                                           relationships. Yaghmour Decl.
                                                  6/15/2018 Sacca Depo.                                    ¶ 11, ECF 407-1. Public
                                  22              Tr.)                                                     disclosure would expose Google
                                  23                                                                       to competitive harm. Id.
                                             n/a    Exhibit 11 to the           DENIED without             The Court is unable to locate this
                                  24                Declaration of Matthew      prejudice.                 document in ECF.
                                  25                M. Werdegar in support
                                                    of Defendants’ Motion
                                  26                for Summary Judgment
                                                    (12/10/2007 Sobota
                                  27

                                  28   1
                                           Any denial is with prejudice unless the order states that the denial is without prejudice.
                                                                                           4
                                   1   ECF     Document to be Sealed:            Result                         Reasoning
                                       No.
                                   2           Email and Attachment)
                                   3   408-2   Exhibit 12 to the       DENIED without               The proposed redactions are not
                                               Declaration of Matthew prejudice.                    narrowly tailored. Some of the
                                   4           M. Werdegar in support                               information is part of the public
                                   5           of Defendants’ Motion                                record. See Ex. A (to the parties’
                                               for Summary Judgment                                 stipulation), ECF 430-1.
                                   6           (Excerpts from 6/7/2018
                                               Pearson Depo. Tr.)
                                   7
                                       408-4   Exhibit 13 to the         GRANTED as to the          Contains sensitive information
                                   8           Declaration of Matthew    portions identified in     related to a third party. See
                                               M. Werdegar in support    Ex. A (to the parties’     Ritchie Decl. ¶ 5, ECF 420-1.
                                   9           of Defendants’ Motion     stipulation), ECF 430-1.   Public disclosure may harm
                                               for Summary Judgment                                 current relationships between
                                  10           (Excerpts from                                       Space Data and third parties. Id.
                                  11           5/16/2018 Barkley Depo.
                                               Tr.)
                                  12   408-5   Exhibit 15 to the         GRANTED as to the          Contains Space Data’s proprietary
Northern District of California
 United States District Court




                                  13           Declaration of Matthew    portions identified in     information, including purported
                                               M. Werdegar in support    Ex. A (to the parties’     trade secrets. See Ritchie Decl.
                                  14           of Defendants’ Motion     stipulation), ECF 430-1.   ¶ 6, ECF 420-1.
                                               for Summary Judgment
                                  15           (Space Data’s 5th Am. §
                                               2019.210 Disclosure)
                                  16
                                       408-6   Exhibit 17 to the         DENIED.                    The parties have stipulated that
                                  17           Declaration of Matthew                               this exhibit does not contain
                                               M. Werdegar in support                               sealable material. See Stipulation
                                  18           of Defendants’ Motion                                at 2, ECF 430.
                                  19           for Summary Judgment
                                               (2/24/2008 Pearson
                                  20           Email)

                                  21   408-8   Exhibit 18 to the         DENIED without             The proposed redactions are not
                                               Declaration of Matthew    prejudice.                 narrowly tailored. Some of the
                                  22           M. Werdegar in support                               information is part of the public
                                               of Defendants’ Motion                                record. See Ex. A (to the parties’
                                  23           for Summary Judgment                                 stipulation), ECF 430-1.
                                               (Excerpts from
                                  24           6/27/2018 Page Depo.
                                  25           Tr.)
                                       408-9   Exhibit 19 to the         DENIED without             The proposed redactions are not
                                  26           Declaration of Matthew    prejudice.                 narrowly tailored. Some of the
                                  27           M. Werdegar in support                               information is part of the public
                                               of Defendants’ Motion                                record. See Ex. A (to the parties’
                                  28           for Summary Judgment                                 stipulation), ECF 430-1.
                                                                                    5
                                   1   ECF     Document to be Sealed:          Result                Reasoning
                                       No.
                                   2           (6/6/2008 Alder Email)
                                   3   408-10 Exhibit 20 to the         DENIED without   The proposed redactions are not
                                              Declaration of Matthew    prejudice.       narrowly tailored. Some of the
                                   4          M. Werdegar in support                     information is part of the public
                                   5          of Defendants’ Motion                      record. See Ex. A (to the parties’
                                              for Summary Judgment                       stipulation), ECF 430-1.
                                   6          (7/1/2008 Ingersoll
                                              Email)
                                   7
                                       409-1   Exhibit 21 to the        DENIED without   The proposed redactions are not
                                   8           Declaration of Matthew   prejudice.       narrowly tailored. Some of the
                                               M. Werdegar in support                    information is part of the public
                                   9           of Defendants’ Motion                     record. See Ex. A (to the parties’
                                               for Summary Judgment                      stipulation), ECF 430-1.
                                  10           (Excerpts from
                                  11           6/13/2018 Teller Depo.
                                               Tr.)
                                  12   409-3   Exhibit 22 to the      DENIED without     The proposed redactions are not
Northern District of California
 United States District Court




                                  13           Declaration of Matthew prejudice.         narrowly tailored. Some of the
                                               M. Werdegar in support                    information is part of the public
                                  14           of Defendants’ Motion                     record. See Ex. A (to the parties’
                                               for Summary Judgment                      stipulation), ECF 430-1.
                                  15           (Excerpts from
                                               7/19/2017 DeVaul Depo.
                                  16           Tr.)
                                  17   409-5   Exhibit 23 to the        DENIED without   The proposed redactions are not
                                               Declaration of Matthew   prejudice.       narrowly tailored. Some of the
                                  18           M. Werdegar in support                    information is part of the public
                                  19           of Defendants’ Motion                     record. See Ex. A (to the parties’
                                               for Summary Judgment                      stipulation), ECF 430-1.
                                  20           (Excerpts from
                                               6/22/2018 Biffle Depo.
                                  21           Tr.)
                                  22   409-7   Exhibit 26 to the       DENIED without    The proposed redactions are not
                                               Declaration of Matthew prejudice.         narrowly tailored. Some of the
                                  23           M. Werdegar in support                    information is part of the public
                                               of Defendants’ Motion                     record. See Ex. A (to the parties’
                                  24           for Summary Judgment                      stipulation), ECF 430-1.
                                  25           (Excerpts from 6/5/2018
                                               Bray Depo. Tr.)
                                  26   409-8   Exhibit 27 to the        DENIED without   The proposed redactions are not
                                  27           Declaration of Matthew   prejudice.       narrowly tailored. Some of the
                                               M. Werdegar in support                    information is part of the public
                                  28           of Defendants’ Motion                     record. See Ex. A (to the parties’
                                                                                 6
                                   1   ECF     Document to be Sealed:             Result                         Reasoning
                                       No.
                                   2           for Summary Judgment                                  stipulation), ECF 430-1.
                                   3           (Excerpt from X Project
                                               List)
                                   4   409-9   Exhibit 28 to the          GRANTED as to the          Contains confidential
                                   5           Declaration of Matthew     portions identified in     communications about Google’s
                                               M. Werdegar in support     Ex. A (to the parties’     business and project development
                                   6           of Defendants’ Motion      stipulation), ECF 430-1.   practices and contains confidential
                                               for Summary Judgment                                  contact information for multiple
                                   7           (5/17/2011 Thrun Email)                               Google employees. Yaghmour
                                                                                                     Decl. ¶ 23, ECF 407-1. Public
                                   8                                                                 disclosure would expose Google
                                   9                                                                 to competitive harm. Id.
                                        n/a    Exhibit 30 to the          DENIED without             The Court is unable to locate this
                                  10           Declaration of Matthew     prejudice.                 document in ECF.
                                  11           M. Werdegar in support
                                               of Defendants’ Motion
                                  12           for Summary Judgment
Northern District of California
 United States District Court




                                               (Excerpts from Space
                                  13           Data’s 12/15/2017
                                               Amended Resp. to
                                  14           Second Set of Rogs)
                                  15   410-1   Exhibit 31 to the          GRANTED as to the          Contains proprietary technical
                                               Declaration of Matthew     portions identified in     information regarding Google
                                  16           M. Werdegar in support     Ex. A (to the parties’     Loon. Yaghmour Decl. ¶ 24, ECF
                                  17           of Defendants’ Motion      stipulation), ECF 430-1.   407-1. Public disclosure would
                                               for Summary Judgment                                  expose Google to competitive
                                  18           (Excerpts from Space                                  harm. Id.
                                               Data’s 7/3/2018
                                  19           Amended Resp. to Rogs.                                Contains Space Data’s proprietary
                                               14 & 21)                                              information, including purported
                                  20                                                                 trade secrets. See Ritchie Decl.
                                  21                                                                 ¶ 6, ECF 420-1.
                                       410-2   Exhibit 32 to the          GRANTED as to the          Contains Space Data’s proprietary
                                  22           Declaration of Matthew     portions identified in     information, including purported
                                  23           M. Werdegar in support     Ex. A (to the parties’     trade secrets. See Ritchie Decl.
                                               of Defendants’ Motion      stipulation), ECF 430-1.   ¶¶ 6–7, ECF 420-1.
                                  24           for Summary Judgment
                                               (Excerpts from Space
                                  25           Data’s 7/13/2018
                                               Amended Resp. to Rogs.
                                  26
                                               12, 15, 16, 17, 19, 20 &
                                  27           23)

                                  28
                                                                                     7
                                   1   ECF     Document to be Sealed:          Result                Reasoning
                                       No.
                                   2   410-3   Exhibit 33 to the        DENIED.          The parties have stipulated that
                                   3           Declaration of Matthew                    this exhibit does not contain
                                               M. Werdegar in support                    sealable material. See Stipulation
                                   4           of Defendants’ Motion                     at 2, ECF 430.
                                               for Summary Judgment
                                   5           (1/8/2008 Knoblach
                                               Email)
                                   6
                                       410-4   Exhibit 34 to the        DENIED without   The proposed redactions are not
                                   7           Declaration of Matthew   prejudice.       narrowly tailored. Some of the
                                               M. Werdegar in support                    information is part of the public
                                   8           of Defendants’ Motion                     record. See Ex. A (to the parties’
                                   9           for Summary Judgment                      stipulation), ECF 430-1.
                                               (11/15/2010 Thrun
                                  10           Email)

                                  11   410-5   Exhibit 35 to the       DENIED without    The proposed redactions are not
                                               Declaration of Matthew prejudice.         narrowly tailored. Some of the
                                  12           M. Werdegar in support                    information is part of the public
Northern District of California




                                               of Defendants’ Motion                     record. See Ex. A (to the parties’
 United States District Court




                                  13           for Summary Judgment                      stipulation), ECF 430-1.
                                               (11/15/2010 Page Email)
                                  14
                                       410-7   Exhibit 36 to the        DENIED.          The parties have stipulated that
                                  15           Declaration of Matthew                    this exhibit does not contain
                                               M. Werdegar in support                    sealable material. See Stipulation
                                  16           of Defendants’ Motion                     at 2, ECF 430.
                                  17           for Summary Judgment
                                               (8/4/2011 Thrun Email)
                                  18   410-8   Exhibit 38 to the       DENIED without    The proposed redactions are not
                                  19           Declaration of Matthew prejudice.         narrowly tailored.
                                               M. Werdegar in support
                                  20           of Defendants’ Motion
                                               for Summary Judgment
                                  21           (3/29/2011 Alder Email)
                                  22   410-10 Exhibit 40 to the         DENIED without   The proposed redactions are not
                                              Declaration of Matthew    prejudice.       narrowly tailored.
                                  23          M. Werdegar in support
                                              of Defendants’ Motion
                                  24          for Summary Judgment
                                  25          (Excerpts from
                                              5/11/2018 McCloskey
                                  26          Depo. Tr.)

                                  27   410-11 Exhibit 41 to the         DENIED.          The parties have stipulated that
                                              Declaration of Matthew                     this exhibit does not contain
                                  28          M. Werdegar in support                     sealable material. See Stipulation
                                                                                  8
                                   1    ECF      Document to be Sealed:            Result                        Reasoning
                                        No.
                                   2             of Defendants’ Motion                              at 2, ECF 430.
                                   3             for Summary Judgment
                                                 (Excerpts from Pullen
                                   4             Opening Report)

                                   5   410-13 Exhibit A to Declaration DENIED without               The proposed redactions are not
                                              of Robert J. Hansman in prejudice.                    narrowly tailored. Some of the
                                   6          support of Defendants’                                information is part of the public
                                              Motion for Summary                                    record. See Ex. A (to the parties’
                                   7          Judgment (Excerpts from                               stipulation), ECF 430-1.
                                              Hansman Expert Report)
                                   8

                                   9     B.    ECF 439 (Plaintiff’s motion re Opposition brief and exhibits)
                                       ECF No.    Document to be                 Result                      Reasoning
                                  10                  Sealed:
                                  11   439-5      Space Data’s             GRANTED as to                  Contains Google’s
                                                  Opposition to Google’s   1:21-24; 2:4; 2:16-17; 2:25-   confidential technical details
                                  12              Motion for Summary       27; 3:24-25; 3:27-             and business strategy; refers
Northern District of California
 United States District Court




                                                  Judgment                 4:1; 4:3-6; 4:8-11; 4:24-27;   to non-public projects.
                                  13
                                                                           4:29; 5:3-6; 5:8;              Bruns Decl. ¶ 6, ECF 470.
                                  14                                       5:11-14; 5:17-20; 5:22-23-
                                                                           25; 5:27-6:6; 6:8-9;
                                  15                                       6:12-15; 6:16; 6:23-26; 7:2-
                                                                           7:7; 7:10-12; 7:20-
                                  16                                       24; 8:19; 11:5-7; 11:16-20;
                                  17                                       11:23-24; 12:25;
                                                                           13:1; 13:10-11; 13:13-17;
                                  18                                       13:22-14:2; 15:8-9;
                                                                           22:2-12; 22:14-21; 23:9-15.
                                  19
                                                                           GRANTED as to 2:18-21;         Contains Space Data’s
                                  20                                       4:20; 5:17-20; 5:22-23; 7:4;   purported trade secrets.
                                  21                                       11:16-19; 11:23; 13:1; 13:6-   Ritchie Decl. ¶ 6, ECF 439-
                                                                           8; 13:18; 13:20-22.            1.
                                  22
                                                                           DENIED as to the               Google, the designating
                                  23                                       remainder.                     party, does not seek to seal
                                                                                                          the remainder.
                                  24
                                       440-2      11/5/2007 Alder email    GRANTED as to entire           Refers to Google’s non-
                                  25   Ex. #42    (GOOG-SD-00156977)       document.                      public projects. Bruns Decl.
                                                                                                          ¶ 16.
                                  26
                                       440-4      8/23/2007 Sacca email    GRANTED as to entire           Refers to Google’s non-
                                  27   Ex. #43    (GOOG-SD-00143255)       document.                      public projects. Bruns Decl.
                                                                                                          ¶ 16.
                                  28
                                                                                     9
                                   1   ECF No.       Document to be                   Result                    Reasoning
                                                        Sealed:
                                   2
                                       440-6     11/29/2007 Ingersoll       GRANTED as to entire       Discusses Google’s business
                                   3   Ex. #44   email (GOOG-SD-            document.                  strategy, refers to Google’s
                                                 00144436)                                             non-public projects. Bruns
                                   4                                                                   Decl. ¶ 16.
                                   5   440-6     12/4/2007 Sacca email      GRANTED as to blue         Discusses Google’s business
                                       Ex. #44   (GOOG-SD-00291760)         highlighted portion.       strategy. Bruns Decl. ¶ 16.
                                   6
                                                                            DENIED as to the           Google, the designating
                                   7                                        remainder.                 party, does not seek to seal
                                   8                                                                   the remainder.
                                       440-6     12/4/2007 Sacca email      GRANTED as to contents     Contains Google’s business
                                   9
                                       Ex. #44   (GOOG-SD-00144569-         of emails time stamped     strategy; contains personal
                                  10             71)                        13:41, 11:42, 11:21; and   employee contact
                                                                            10:54; phone numbers.      information. Bruns Decl.
                                  11                                                                   ¶¶ 16, 22.

                                  12                                        DENIED as to the           Google, the designating
Northern District of California
 United States District Court




                                                                            remainder.                 party, does not seek to seal
                                  13
                                                                                                       the remainder.
                                  14   440-6     12/18/2017 Conrad          GRANTED as to entire       Contains Google’s business
                                  15   Ex. #44   email (GOOG-SD-            document.                  strategy, refers to non-public
                                                 00291904)                                             projects. Bruns Decl. ¶ 16.
                                  16   440-8     Exhibit 45 to Space        DENIED.                    Google, the designating
                                  17   Ex. #45   Data’s opposition brief.                              party, does not seek to seal
                                                                                                       this document.
                                  18
                                       440-10    12/4/2007 Pearson          GRANTED as to signature    Contains personal employee
                                  19   Ex. #46   email (GOOG-SD-            block.                     contact information. Bruns
                                                 00144564)                                             Decl. ¶ 22.
                                  20
                                                                            DENIED as to the           Google, the designating
                                  21                                        remainder.                 party, does not seek to seal
                                                                                                       the remainder.
                                  22
                                       440-12    Exhibit 47 to Space        DENIED.                    Google, the designating
                                  23   Ex. #47   Data’s opposition brief.                              party, does not seek to seal
                                  24                                                                   this document.
                                       440-14    12/19/2007 Ingersoll       GRANTED as to entire       Contains Google’s
                                  25   Ex. #48   email (GOOG-SD-            document.                  confidential business
                                  26             00144832)                                             strategy, refers to non-public
                                                                                                       projects. Bruns Decl. ¶ 16.
                                  27

                                  28
                                                                                      10
                                   1   ECF No.       Document to be                   Result                    Reasoning
                                                        Sealed:
                                   2
                                       440-14    2/12/2008 Ingersoll        GRANTED as to text after   Contains Google’s
                                   3   Ex. #48   email (GOOG-SD-            “(3) Potential uses” and   confidential business
                                                 00157387)                  before “I’m going to       strategy. Bruns Decl. ¶ 16.
                                   4                                        schedule.”
                                   5                                        GRANTED as to yellow       Contains Space Data’s
                                                                            highlighted portions.      proprietary technological
                                   6
                                                                                                       information and competitive
                                   7                                                                   cost data. Ritchie Decl. ¶ 8.

                                   8                                        DENIED as to the           Google, the designating
                                                                            remainder.                 party, does not seek to seal
                                   9                                                                   the remainder.
                                  10   440-16    2/12/2008 Ingersoll        GRANTED as to text after   Contains Google’s
                                       Ex. #49   email (GOOG-SD-            “(3) Potential uses” and   confidential business
                                  11             00157387)                  before “I’m going to       strategy. Bruns Decl. ¶ 16.
                                  12                                        schedule.”
Northern District of California
 United States District Court




                                  13                                        GRANTED as to yellow       Contains Space Data’s
                                                                            highlighted portions.      proprietary technological
                                  14                                                                   information and competitive
                                                                                                       cost data. Ritchie Decl. ¶ 8.
                                  15

                                  16                                        DENIED as to the           Google, the designating
                                                                            remainder.                 party, does not seek to seal
                                  17                                                                   the remainder.

                                  18   440-18    Space Data wiki            GRANTED as to entire       Contains Google’s
                                       Ex. #50   (GOOG-SD-00081024-         document.                  confidential business
                                  19             26)                                                   strategy (same document as
                                                                                                       in Exs. 55 & 113). Bruns
                                  20                                                                   Decl. ¶ 16.
                                  21   441-2     Exhibit 51 to Space        GRANTED as to yellow       Contains Space Data’s
                                       Ex. #51   Data’s opposition brief.   highlighted portions.      proprietary technological
                                  22                                                                   information and competitive
                                  23                                                                   cost data. Ritchie Decl. ¶ 8.

                                  24                                        DENIED as to the           Google, the designating
                                                                            remainder.                 party, does not seek to seal
                                  25                                                                   the remainder.
                                  26   441-4     Exhibit 42 to Space        DENIED.                    Google, the designating
                                       Ex. #52   Data’s opposition brief.                              party, does not seek to seal
                                  27                                                                   this document.
                                  28
                                                                                      11
                                   1   ECF No.       Document to be                   Result                     Reasoning
                                                        Sealed:
                                   2
                                       441-6     Exhibit 53 to Space        GRANTED as to yellow        Contains Space Data’s
                                   3   Ex. #53   Data’s opposition brief.   highlighted portions.       proprietary technological
                                                                                                        information and competitive
                                   4                                                                    cost data. Ritchie Decl. ¶ 8.
                                   5                                        DENIED as to the            Google, the designating
                                                                            remainder.                  party, does not seek to seal
                                   6
                                                                                                        the remainder.
                                   7   441-8     2/12/2008 Ingersoll        GRANTED as to text after    Contains Google’s
                                   8   Ex. #54   email (GOOG-SD-            “Phil-“ and before “On      confidential business
                                                 00145618)                  2/12/08”; text after “(3)   strategy. Bruns Decl. ¶ 16.
                                   9                                        Potential uses.”

                                  10                                        GRANTED as to yellow        Contains Space Data’s
                                                                            highlighted portions.       proprietary technological
                                  11                                                                    information and competitive
                                  12                                                                    cost data. Ritchie Decl. ¶ 8.
Northern District of California
 United States District Court




                                  13                                        DENIED as to the            Google, the designating
                                                                            remainder.                  party, does not seek to seal
                                  14                                                                    the remainder.
                                  15   441-10    2/13/2008 Gossett email GRANTED as to text after Contains Google’s
                                       Ex. #55   (GOOG-SD-00145771) “how we might use this             confidential business
                                  16                                     stuff,” and before “-Phil”;   strategy. Bruns Decl. ¶ 16.
                                                                         text after “Phil-“ and before
                                  17
                                                                         “On 2/12/08”; text after “(3)
                                  18                                     Potential uses” and before
                                                                         “I’m going to schedule.”
                                  19
                                                                            GRANTED as to yellow        Contains Space Data’s
                                  20                                        highlighted portions.       proprietary technological
                                  21                                                                    information and competitive
                                                                                                        cost data. Ritchie Decl. ¶ 8.
                                  22
                                                                            DENIED as to the            Google, the designating
                                  23                                        remainder.                  party, does not seek to seal
                                                                                                        the remainder.
                                  24
                                       441-10    Space Data wiki            GRANTED as to entire        Contains Google’s
                                  25   Ex. #55   (GOOG-SD-00081024)         document.                   confidential business
                                                                                                        strategy (same document as
                                  26
                                                                                                        in Exs. 55 & 113). Bruns
                                  27                                                                    Decl. ¶ 16.

                                  28
                                                                                     12
                                   1   ECF No.       Document to be                   Result                  Reasoning
                                                        Sealed:
                                   2
                                       441-12    2/12/2008 Conrad email GRANTED as to URL in       Contains Google’s
                                   3   Ex. #56   (GOOG-SD-00145633- the thread’s top email; Text confidential business
                                                 34)                    after “(3) Potential uses” strategy. Bruns Decl. ¶ 16.
                                   4                                    and before “I’m going to
                                                                        schedule.”
                                   5
                                                                            GRANTED as to yellow     Contains Space Data’s
                                   6
                                                                            highlighted portions.    purported trade secrets.
                                   7                                                                 Ritchie Decl. ¶ 7.

                                   8                                        DENIED as to the         Google, the designating
                                                                            remainder.               party, does not seek to seal
                                   9                                                                 the remainder.
                                  10   441-14    Exhibit 57 to Space        DENIED.                  Google, the designating
                                       Ex. #57   Data’s opposition brief.                            party, does not seek to seal
                                  11                                                                 this document.
                                  12   441-16    Exhibit 58 to Space        DENIED.                  Google, the designating
Northern District of California
 United States District Court




                                       Ex. #58   Data’s opposition brief.                            party, does not seek to seal
                                  13
                                                                                                     this document.
                                  14   441-18    Exhibit 59 to Space        DENIED.                  Google, the designating
                                  15   Ex. #59   Data’s opposition brief.                            party, does not seek to seal
                                                                                                     this document.
                                  16   441-20    Exhibit 60 to Space        GRANTED as to entire     Contains Space Data’s
                                  17   Ex. #60   Data’s opposition brief.   document.                purported trade secrets.
                                                                                                     Ritchie Decl. ¶ 6.
                                  18
                                       442-2     Exhibit 61 to Space        GRANTED as to entire     Contains Space Data’s
                                  19   Ex. #61   Data’s opposition brief.   document.                purported trade secrets.
                                                                                                     Ritchie Decl. ¶ 6.
                                  20
                                       442-4     Photograph (GOOG-          GRANTED as to entire     Concerns personal privacy
                                  21   Ex. #62   SD-00293623)               document.                issues. Bruns Decl. ¶ 19.

                                  22   442-6     Photograph (GOOG-          GRANTED as to entire     Concerns personal privacy
                                       Ex. #63   SD-00293636)               document.                issues. Bruns Decl. ¶ 19.
                                  23
                                       442-8     Photograph (GOOG-          GRANTED as to entire     Concerns personal privacy
                                  24   Ex. #64   SD-00293637)               document.                issues. Bruns Decl. ¶ 19.
                                       442-10    Exhibit 65 to Space        DENIED.                  Google, the designating
                                  25
                                       Ex. #65   Data’s opposition brief.                            party, does not seek to seal
                                  26                                                                 this document.

                                  27   442-12    Exhibit 66 to Space        DENIED.                  Google, the designating
                                       Ex. #66   Data’s opposition brief.                            party, does not seek to seal
                                  28                                                                 this document.
                                                                                      13
                                   1   ECF No.       Document to be                    Result                       Reasoning
                                                        Sealed:
                                   2
                                       442-14    3/6/2018 Day email         GRANTED as to                  Concerns personal privacy
                                   3   Ex. #67   (GOOG-SD-00074338-         photographs at GOOG-SD-        issues. Bruns Decl. ¶ 19.
                                                 41)                        00074339; email signature
                                   4                                        at GOOG-SD-00074341.
                                   5                                        DENIED as to the               Google, the designating
                                                                            remainder.                     party, does not seek to seal
                                   6
                                                                                                           the remainder.
                                   7   442-16    Exhibit 68 to Space        DENIED.                        Google, the designating
                                   8   Ex. #68   Data’s opposition brief.                                  party, does not seek to seal
                                                                                                           this document.
                                   9
                                       442-18    Photograph (GOOG-          GRANTED as to entire           Concerns personal privacy
                                  10   Ex. #69   SD-00293636)               document.                      issues. Bruns Decl. ¶ 19.
                                       442-20    Photograph (GOOG-          GRANTED as to entire           Concerns personal privacy
                                  11
                                       Ex. #70   SD-00293636)               document.                      issues. Bruns Decl. ¶ 19.
                                  12   442-22    Exhibit 71 to Space        DENIED.                        Google, the designating
Northern District of California
 United States District Court




                                  13   Ex. #71   Data’s opposition brief.                                  party, does not seek to seal
                                                                                                           this document.
                                  14   442-24    Exhibit 72 to Space        DENIED.                        Google, the designating
                                  15   Ex. #72   Data’s opposition brief.                                  party, does not seek to seal
                                                                                                           this document.
                                  16
                                       442-26    Exhibit 73 to Space        DENIED.                        Google, the designating
                                  17   Ex. #73   Data’s opposition brief.                                  party, does not seek to seal
                                                                                                           this document.
                                  18
                                       442-28    Exhibit 74 to Space        GRANTED as to yellow           Contains Space Data’s
                                  19   Ex. #74   Data’s opposition brief.   highlighted portions.          purported trade secrets.
                                                                                                           Ritchie Decl. ¶ 6.
                                  20
                                       442-30    2/21/2008 Ingersoll        GRANTED as to URL; all         Discusses Google’s business
                                  21   Ex. #76   email (GOOG-SD-            text after Space Data bullet   strategy. Bruns Decl. ¶ 16.
                                                 00146089)                  points.
                                  22
                                                                            DENIED as to the               Google, the designating
                                  23
                                                                            remainder.                     party, does not seek to seal
                                  24                                                                       the remainder.
                                       442-32    2/21/2008 Ingersoll        GRANTED as to four bullet Discusses Google’s business
                                  25
                                       Ex. #77   email (GOOG-SD-            points following “(we are strategy. Bruns Decl. ¶ 16.
                                  26             00146100)                  unhappy about article”);
                                                                            URL; all text after final
                                  27                                        blue highlighted portion.
                                  28
                                                                                      14
                                   1   ECF No.       Document to be                   Result                      Reasoning
                                                        Sealed:
                                   2
                                                                            DENIED as to the             Google, the designating
                                   3                                        remainder.                   party, does not seek to seal
                                                                                                         the remainder.
                                   4
                                       442-34    2/14/2008 Ingersoll        GRANTED as to first two      Discusses Google’s business
                                   5   Ex. #78   email (GOOG-SD-            “Action items”; all text     strategy and non-public
                                                 00145823-24)               between “Sprint PCS, etc.”   projects. Bruns Decl. ¶ 16.
                                   6                                        and “Space Data:”.
                                   7                                        DENIED as to the             Google, the designating
                                   8                                        remainder.                   party, does not seek to seal
                                                                                                         the remainder.
                                   9
                                       442-36    Exhibit 79 to Space        DENIED.                      Google, the designating
                                  10   Ex. #79   Data’s opposition brief.                                party, does not seek to seal
                                                                                                         this document.
                                  11
                                       442-38    7/2/2008 Ingersoll email GRANTED as to entire           Discusses Google’s business
                                  12   Ex. #80   (GOOG-SD-00146295) document.                            strategy and non-public
Northern District of California




                                                                                                         projects. Bruns Decl. ¶ 16.
 United States District Court




                                  13
                                       443-2     7/7/2008 Ingersoll email GRANTED as to entire           Discusses Google’s business
                                  14   Ex. #81   (GOOG-SD-00146315) document.                            strategy and non-public
                                                                                                         projects. Bruns Decl. ¶ 16.
                                  15
                                       443-4     Exhibit 82 to Space        DENIED.                      Google, the designating
                                  16   Ex. #82   Data’s opposition brief.                                party, does not seek to seal
                                                                                                         this document.
                                  17
                                       443-6     Excerpts from              GRANTED as to yellow         Refers to Google’s non-
                                  18   Ex. #83   5/22/2018 Ingersoll        and green highlighted        public projects. Bruns Decl.
                                                 Depo. Tr.                  portions.                    ¶ 8.
                                  19
                                       443-8     Excerpt from X Project     GRANTED as to entire         Refers to Google’s non-
                                  20   Ex. #84   List (GOOG-SD-             document.                    public projects. Bruns Decl.
                                                 00292312)                                               ¶ 16.
                                  21
                                       443-10    11/14/2010 Thrun email GRANTED as to entire             Discusses Google’s business
                                  22   Ex. #85   (GOOG-SD-00288344) document.                            strategy. Bruns Decl. ¶ 16.
                                  23   443-12    8/4/2011 Thrun email       GRANTED as to entirety of Discusses Google’s business
                                       Ex. #86   (GOOG-SD-00288350-         first page except for large strategy. Bruns Decl. ¶ 16.
                                  24             55)                        text at bottom.
                                  25
                                                                            DENIED as to the             Google, the designating
                                  26                                        remainder.                   party, does not seek to seal
                                                                                                         the remainder.
                                  27
                                       443-14    2/15/2011 Medin email      GRANTED as to entire         Discusses Google’s business
                                  28   Ex. #87   (GOOG-SD-00158033)         document.                    strategy and non-public
                                                                                      15
                                   1   ECF No.       Document to be                   Result                    Reasoning
                                                        Sealed:
                                   2
                                                                                                       projects. Bruns Decl. ¶ 16.
                                   3
                                       443-16    Excerpts of 6/19/2017      GRANTED as to yellow       Discusses confidential
                                   4   Ex. #88   DeVaul Depo. Tr.           highlighted portions.      development of Loon.
                                                                                                       Bruns Decl. ¶ 12.
                                   5

                                   6                                        DENIED as to the           Google, the designating
                                                                            remainder.                 party, does not seek to seal
                                   7                                                                   the remainder.

                                   8   443-18    Exhibit 90 to Space        DENIED.                    Google, the designating
                                       Ex. #90   Data’s opposition brief.                              party, does not seek to seal
                                   9                                                                   this document.
                                  10   443-20    Exhibit 91 to Space        DENIED.                    Google, the designating
                                       Ex. #91   Data’s opposition brief.                              party, does not seek to seal
                                  11                                                                   this document.
                                  12   443-22    Cover page and             GRANTED as to the entire   Concerns confidential
Northern District of California
 United States District Court




                                       Ex. #92   spreadsheet (GOOG-         document.                  development of Loon.
                                  13             SD-00085581)                                          Bruns Decl. ¶ 15.
                                  14
                                       443-24    Excerpts of 6/19/2018  GRANTED as to yellow           Discusses confidential
                                  15   Ex. #93   Candido 30(b)(6) Depo. highlighted portions.          development of Loon.
                                                 Tr.                                                   Bruns Decl. ¶ 13.
                                  16

                                  17                                        DENIED as to the           Google, the designating
                                                                            remainder.                 party, does not seek to seal
                                  18                                                                   the remainder.
                                  19   443-26    Exhibit 94 to Space        DENIED.                    Google, the designating
                                       Ex. #94   Data’s opposition brief.                              party, does not seek to seal
                                  20                                                                   this document.
                                  21   443-28    Excerpts of 7/19/2017      GRANTED as to yellow       Discusses confidential
                                       Ex. #95   DeVaul Depo. Tr.           highlighted portions.      development of Loon.
                                  22                                                                   Bruns Decl. ¶ 12.
                                  23
                                                                            DENIED as to the           Google, the designating
                                  24                                        remainder.                 party, does not seek to seal
                                                                                                       the remainder.
                                  25
                                       443-30    Exhibit 96 to Space        DENIED.                    Google, the designating
                                  26   Ex. #96   Data’s opposition brief.                              party, does not seek to seal
                                                                                                       this document.
                                  27

                                  28
                                                                                      16
                                   1   ECF No.      Document to be                    Result                      Reasoning
                                                       Sealed:
                                   2
                                       443-32    8/11/2011 McCloskey        GRANTED as to text after Refers to Google’s non-
                                   3   Ex. #97   email (GOOG-SD-            “2008 interaction was.” and public projects, business
                                                 00158436-37; second        before “Larry Alder can”;   strategy. Bruns Decl. ¶ 16.
                                   4             document in the exhibit)   Text after “away from
                                                                            them.” and before “My
                                   5                                        conclusions from”; three-
                                                                            word parenthetical at the
                                   6
                                                                            end of bullet number 4.
                                   7
                                                                            DENIED as to the             Google, the designating
                                   8                                        remainder.                   party, does not seek to seal
                                                                                                         the remainder.
                                   9
                                       443-32    8/12/2011 DeVaul email GRANTED as to top email Refers to Google’s non-
                                  10   Ex. #97   (GOOG-SD-00158438- in this thread: entire body of public projects, business
                                                 40)                    the message;                 strategy. Bruns Decl. ¶ 16.
                                  11                                    Second email in this thread:
                                  12                                    Text after “2008 interaction
Northern District of California




                                                                        was.” and before “Larry
 United States District Court




                                  13                                    Alder can”; Text after
                                                                        “away from them.” and
                                  14                                    before “My conclusions
                                                                        from”; three-word
                                  15
                                                                        parenthetical at the end of
                                  16                                    bullet number 4.

                                  17                                        DENIED as to the             Google, the designating
                                                                            remainder.                   party, does not seek to seal
                                  18                                                                     the remainder.
                                  19   443-32    8/12/2011 Gossett email GRANTED as to entire            Discusses confidential
                                       Ex. #97   (GOOG-SD-00288357- document.                            technical details. Bruns
                                  20             58)                                                     Decl. ¶ 15.
                                  21   443-32    8/15/2011 Alder email      GRANTED as to top email Refers to Google’s non-
                                       Ex. #97   (GOOG-SD-00158441-         in this tread: entire body of public projects, business
                                  22             43)                        message;                      strategy. Bruns Decl. ¶ 16.
                                  23                                        Second email in this thread:
                                                                            entire body of message;
                                  24                                        Third email in this thread:
                                                                            Text after “2008 interaction
                                  25                                        was.” and before “Larry
                                                                            Alder can”; Text after
                                  26
                                                                            “away from them.” and
                                  27                                        before “My conclusions
                                                                            from”; three-word
                                  28                                        parenthetical at the end of
                                                                                     17
                                   1   ECF No.      Document to be                  Result                      Reasoning
                                                       Sealed:
                                   2
                                                                         bullet number 4.
                                   3
                                                                         DENIED as to the              Google, the designating
                                   4                                     remainder.                    party, does not seek to seal
                                                                                                       the remainder.
                                   5
                                       443-32    8/16/2011 DeVaul email GRANTED as to top email Refers to Google’s non-
                                   6   Ex. #97   (GOOG-SD-00158444- in this thread: entire body of public projects, business
                                                 47)                    message;                     strategy. Bruns Decl. ¶ 16.
                                   7                                    Second email in this tread:
                                   8                                    entire body of message;
                                                                        Third email in this thread:
                                   9                                    entire body of message;
                                                                        Fourth email in this thread:
                                  10                                    Text after “2008 interaction
                                                                        was.” and before “Larry
                                  11                                    Alder can”; Text after
                                  12                                    “away from them.” and
Northern District of California




                                                                        before “My conclusions
 United States District Court




                                  13                                    from”; three-word
                                                                        parenthetical at the end of
                                  14                                    bullet number 4.
                                  15
                                                                         DENIED as to the              Google, the designating
                                  16                                     remainder.                    party, does not seek to seal
                                                                                                       the remainder.
                                  17
                                       443-32    8/18/2011 Alder email   GRANTED as to top email Refers to Google’s non-
                                  18   Ex. #97   (GOOG-SD-00158448-      in this thread: entire body of public projects, business
                                                 51)                     message;                       strategy. Bruns Decl. ¶ 16.
                                  19                                     Second email in this tread:
                                                                         entire body of message;
                                  20                                     Third email in this thread:
                                  21                                     entire body of message;
                                                                         Fourth email in this thread:
                                  22                                     entire body of message;
                                                                         Fifth email in this thread:
                                  23                                     Text after “2008 interaction
                                                                         was.” and before “Larry
                                  24                                     Alder can”; Text after
                                  25                                     “away from them.” and
                                                                         before “My conclusions
                                  26                                     from”; three-word
                                                                         parenthetical at the end of
                                  27                                     bullet number 4.
                                  28
                                                                                   18
                                   1   ECF No.       Document to be                  Result                      Reasoning
                                                        Sealed:
                                   2
                                                                           DENIED as to the             Google, the designating
                                   3                                       remainder.                   party, does not seek to seal
                                                                                                        the remainder.
                                   4
                                       443-32    10/3/2011 Ingersoll       GRANTED as to text after     Reveals Loon’s method of
                                   5   Ex. #97   email (GOOG-SD-           “sounds very promising”      analyzing market and
                                                 00146533)                 and before “I suggest that   business (Same document as
                                   6                                       we”; URL.                    Exs. 97 & 108). Bruns Decl.
                                                                                                        ¶ 16.
                                   7

                                   8                                       DENIED as to the             Google, the designating
                                                                           remainder.                   party, does not seek to seal
                                   9                                                                    the remainder.

                                  10   443-34    McCloskey's “Google       GRANTED as to entire         Refers to Google’s non-
                                       Ex. #98   Resume” (GOOG-SD-         document.                    public projects. Bruns Decl.
                                  11             00222827, 35-36)                                       ¶ 16.

                                  12   443-36    Excerpts from             GRANTED as to 217:9          Refers to Google’s non-
Northern District of California




                                       Ex. #99   5/11/2018 McCloskey       (text before “and            public projects. Bruns Decl.
 United States District Court




                                  13             Depo. Tr.                 generally”).                 ¶ 14.
                                  14                                       DENIED as to the             Google, the designating
                                  15                                       remainder.                   party, does not seek to seal
                                                                                                        the remainder.
                                  16   443-38   10/3/2011 Ingersoll        GRANTED as to text after     Reveals Loon’s method of
                                  17   Ex. #100 email (GOOG-SD-            “sounds very promising”      analyzing market and
                                                00146533)                  and before “I suggest that   business (Same document as
                                  18                                       we”; URL.                    Exs. 97 and 108). Bruns
                                                                                                        Decl. ¶ 16.
                                  19
                                                                           DENIED as to the             Google, the designating
                                  20
                                                                           remainder.                   party, does not seek to seal
                                  21                                                                    the remainder.
                                       444-1    Exhibit 101 to Space       DENIED.                      Google, the designating
                                  22
                                       Ex. #101 Data’s opposition brief.                                party, does not seek to seal
                                  23                                                                    this document.

                                  24   444-3    Exhibit 102 to Space       DENIED.                      Google, the designating
                                       Ex. #102 Data’s opposition brief.                                party, does not seek to seal
                                  25                                                                    this document.

                                  26   444-5    Presentation (GOOG-        GRANTED as to entire         Contains Google’s
                                       Ex. #103 SD-00146875-87)            document.                    confidential technical
                                  27                                                                    details, business strategy.
                                                                                                        Bruns Decl. ¶¶ 15, 16.
                                  28
                                                                                     19
                                   1   ECF No.       Document to be                  Result                      Reasoning
                                                        Sealed:
                                   2
                                       444-7    Exhibit 104 to Space       GRANTED as to the green      Contains Space Data’s
                                   3   Ex. #104 Data’s opposition brief.   and yellow highlighted       purported trade secrets.
                                                                           portions.                    Ritchie Decl. ¶ 7.
                                   4
                                                                           DENIED as to the             Google, the designating
                                   5                                       remainder.                   party, does not seek to seal
                                                                                                        the remainder.
                                   6
                                       444-9    Excerpts from              GRANTED as to yellow         Discusses confidential
                                   7   Ex. #105 7/19/2017 DeVaul           and green highlighted        development of Loon.
                                   8            Depo. Tr.                  portions.                    Bruns Decl. ¶ 12.
                                       444-11   Excerpts from              GRANTED as to yellow         Discusses confidential
                                   9
                                       Ex. #106 7/19/2017 DeVaul           and green highlighted        development of Loon.
                                  10            Depo. Tr.                  portions.                    Bruns Decl. ¶ 12.
                                       444-13   9/27/2011 Ingersoll        GRANTED as to entire         Discusses confidential
                                  11
                                       Ex. #107 email (GOOG-SD-            document.                    development of Loon.
                                  12            00146531)                                               Bruns Decl. ¶ 15.
Northern District of California
 United States District Court




                                  13   444-15   10/3/2011 Ingersoll        GRANTED as to text after     Reveals Loon’s method of
                                       Ex. #108 email (GOOG-SD-            “sounds very promising”      analyzing market and
                                  14            00146533)                  and before “I suggest that   business (Same as Exs. 97
                                                                           we”; URL.                    and 100). Bruns Decl. ¶ 16.
                                  15
                                                                           DENIED as to the             Google, the designating
                                  16                                       remainder.                   party, does not seek to seal
                                  17                                                                    the remainder.
                                       444-17   Cover page and             GRANTED as to entire         Contains Google’s
                                  18
                                       Ex. #109 spreadsheet (GOOG-         document.                    confidential technical
                                  19            SD-00146534)                                            details. Bruns Decl. ¶ 15.
                                       444-19   Excerpts from 6/7/2018     GRANTED as to yellow         Contains Google’s
                                  20
                                       Ex. #110 Pearson Depo. Tr.          and green highlighted        confidential business
                                  21                                       portions.                    strategy. Bruns Decl. ¶ 10.

                                  22   444-21   Google's Amended      GRANTED as to 2:3-7;              Contains confidential access
                                       Ex. #111 Supplemental Response 2:20-24; 3:2-6; 3:10-4:3;         logs. Bruns Decl. ¶ 23.
                                  23            to Plaintiff’s        4:5.
                                                Interrogatory No. 29
                                  24                                  DENIED as to the                  Google, the designating
                                                                      remainder.                        party, does not seek to seal
                                  25                                                                    the remainder.
                                  26   444-23   2/19/2015 Erickson         GRANTED as to entire         Discusses confidential
                                       Ex. #112 email (GOOG-SD-            document.                    technical details; Bruns
                                  27
                                                00193883)                                               Decl. ¶ 15.
                                  28
                                                                                    20
                                   1   ECF No.       Document to be                   Result                       Reasoning
                                                        Sealed:
                                   2
                                       444-23   5/5/2014 email (GOOG- GRANTED as to text under Discusses confidential
                                   3   Ex. #112 SD-00178837)          the heading “Optical         technical details; Bruns
                                                                      communications” both         Decl. ¶ 15.
                                   4                                  times it appears; text after
                                                                      “Miscellaneous. Update”
                                   5                                  and before “-Ed.”
                                   6
                                                                           DENIED as to the               Google, the designating
                                   7                                       remainder.                     party, does not seek to seal
                                                                                                          the remainder.
                                   8
                                       444-25   Space Data wiki            GRANTED as to entire           Contains Google’s
                                   9   Ex. #113 (GOOG-SD-00081024-         document.                      confidential business
                                                26)                                                       strategy (same document as
                                  10                                                                      in Exs. 55 & 113). Bruns
                                                                                                          Decl. ¶ 16.
                                  11
                                       444-27   2/12/2008 Ingersoll        GRANTED as to text after       Contains Google’s
                                  12   Ex. #114 email (GOOG-SD-            “(3) Potential uses” and       confidential business
Northern District of California
 United States District Court




                                                00157387)                  before “I’m going to           strategy. Bruns Decl. ¶ 16.
                                  13
                                                                           schedule.”
                                  14
                                                                           GRANTED as to yellow           Contains Space Data’s
                                  15                                       highlighted portions.          proprietary technological
                                                                                                          information and competitive
                                  16                                                                      cost data. Ritchie Decl. ¶ 8.
                                  17
                                                                           DENIED as to the               Google, the designating
                                  18                                       remainder.                     party, does not seek to seal
                                                                                                          the remainder.
                                  19
                                       444-27   2/21/2008 Ingersoll        GRANTED as to URL; all         Discusses Google’s business
                                  20   Ex. #114 email (GOOG-SD-            text after Space Data bullet   strategy. Bruns Decl. ¶ 16.
                                                00146089)                  points.
                                  21
                                                                           DENIED as to the               Google, the designating
                                  22                                       remainder.                     party, does not seek to seal
                                  23                                                                      the remainder.
                                       444-29   Exhibit 126 to Space       DENIED.                        Google, the designating
                                  24
                                       Ex. #126 Data’s opposition brief.                                  party, does not seek to seal
                                  25                                                                      this document.
                                       444-31   Exhibit 131 to Space       GRANTED as to entire           Contains Space Data’s
                                  26
                                       Ex. #131 Data’s opposition brief.   document.                      purported trade secrets.
                                  27                                                                      Ritchie Decl. ¶ 7.

                                  28
                                                                                     21
                                   1   ECF No.       Document to be                  Result                      Reasoning
                                                        Sealed:
                                   2
                                       444-33   Exhibit 132 to Space       GRANTED as to yellow         Contains Space Data’s
                                   3   Ex. #132 Data’s opposition brief.   highlighted portions.        purported trade secrets.
                                                                                                        Ritchie Decl. ¶ 6.
                                   4
                                       444-35   Exhibit 133 to Space       GRANTED as to entire         Contains Space Data’s
                                   5   Ex. #133 Data’s opposition brief.   document.                    purported trade secrets.
                                                                                                        Ritchie Decl. ¶ 7.
                                   6
                                       444-37   Exhibit 134 to Space       GRANTED as to green and Contains Space Data’s
                                   7   Ex. #134 Data’s opposition brief.   yellow highlighted portions. purported trade secrets.
                                                                                                        Ritchie Decl. ¶ 6.
                                   8
                                                                           DENIED as to the             Google, the designating
                                   9
                                                                           remainder.                   party, does not seek to seal
                                  10                                                                    the remainder.
                                       453-1    Exhibit 135 to Space       GRANTED as to the            Contains Space Data’s
                                  11
                                       Ex. #135 Data’s opposition brief.   highlighted portions.        purported trade secrets.
                                  12                                                                    Ritchie Decl. ¶ 6.
Northern District of California
 United States District Court




                                  13                                       DENIED as to the             Google, the designating
                                                                           remainder.                   party, does not seek to seal
                                  14                                                                    the remainder.
                                  15   444-39   Exhibit 138 to Space       DENIED.                      Google, the designating
                                       Ex. #138 Data’s opposition brief.                                party, does not seek to seal
                                  16                                                                    this document.
                                  17   453-3    12/5/2007 Sacca email      GRANTED as to entire         Contains Google’s
                                       Ex. #139 (GOOG-SD-00144572)         document.                    confidential business
                                  18
                                                                                                        strategy. Bruns Decl. ¶ 16.
                                  19   453-3    12/13/2007 Ingersoll       GRANTED as to text after     Refers to Google’s non-
                                       Ex. #139 email (GOOG-SD-            “Alder: Double-check” and    public projects. Bruns Decl.
                                  20
                                                00144695-97)               before “Minnie (and          ¶ 16.
                                  21                                       team)”; text after “Space
                                                                           Data!” on GOOG-SD-
                                  22                                       00144695 and before
                                                                           “Space Data” on GOOG-
                                  23                                       SD-00144697.
                                  24
                                                                           DENIED as to the             Google, the designating
                                  25                                       remainder.                   party, does not seek to seal
                                                                                                        the remainder.
                                  26
                                       453-3    1/23/2008 Pearson          GRANTED as to entire         Contains Google’s
                                  27   Ex. #139 email (GOOG-SD-            document.                    confidential business
                                                00145312)                                               strategy. Bruns Decl. ¶ 10.
                                  28
                                                                                     22
                                   1   ECF No.      Document to be                Result                  Reasoning
                                                       Sealed:
                                   2
                                       444-41   Excerpts from            GRANTED as to yellow    Contains Google’s
                                   3   Ex. #140 5/22/2018 Ingersoll      and green highlighted   confidential business
                                                Depo. Tr.                portions.               strategy. Bruns Decl. ¶ 8.
                                   4
                                       445-1    Excerpts from            GRANTED as to yellow    Contains Google’s
                                   5   Ex. #141 5/18/2018 Alder          and green highlighted   confidential business
                                                Deposition               portions.               strategy. Bruns Decl. ¶ 9.
                                   6
                                       445-1    Excerpts from            GRANTED as to yellow    Contains Google’s
                                   7   Ex. #141 7/23/2018 Brin Depo.     highlighted portions.   confidential business
                                                Tr.                                              strategy. Bruns Decl. ¶ 11.
                                   8
                                       445-1    Excerpts from 6/1/2018   GRANTED as to yellow    Contains Google’s
                                   9   Ex. #141 Conrad Depo. Tr.         and green highlighted   confidential business
                                                                         portions.               strategy. Bruns Decl. ¶ 9.
                                  10
                                       445-1    Excerpts from            GRANTED as to yellow    Contains Google’s
                                  11   Ex. #141 5/22/2018 Ingersoll      and green highlighted   confidential business
                                                Depo. Tr.                portions.               strategy. Bruns Decl. ¶ 9.
                                  12
Northern District of California




                                                                                                 Contains Google’s
 United States District Court




                                       445-1    Excerpts from            GRANTED as to yellow
                                  13   Ex. #141 5/11/2018 McCloskey      and green highlighted   confidential business
                                                Depo. Tr.                portions.               strategy. Bruns Decl. ¶ 14.
                                  14
                                       445-1    Excerpts of 6/27/2018    GRANTED as to yellow    Contains Google’s
                                  15   Ex. #141 Page Depo. Tr.           and green highlighted   confidential business
                                                                         portions.               strategy. Bruns Decl. ¶ 11.
                                  16
                                       445-1    Excerpts from 6/7/2018   GRANTED as to yellow    Contains Google’s
                                  17   Ex. #141 Pearson Depo. Tr.        and green highlighted   confidential business
                                  18                                     portions.               strategy. Bruns Decl. ¶ 10.
                                       445-3    12/14/2007 Weisenberg GRANTED as to signature    Contains personal employee
                                  19   Ex. #142 email (GOOG-SD-       block on GOOG-SD-          contact information. Bruns
                                  20            00144803)             00144804.                  Decl. ¶ 22.

                                  21                                     GRANTED as to yellow    Contains Space Data’s
                                                                         and green highlighted   purported trade secrets.
                                  22                                     portions.               Ritchie Decl. ¶ 7.
                                  23
                                                                         DENIED as to the        Google, the designating
                                  24                                     remainder.              party, does not seek to seal
                                                                                                 the remainder.
                                  25
                                       445-3    12/14/2007 Weisenberg GRANTED as to signature    Contains personal employee
                                  26   Ex. #142 email attaching SDC   block on GOOG-SD-          contact information. Bruns
                                                financials (GOOG-SD- 00144726.                   Decl. ¶ 22.
                                  27            00144725)
                                  28
                                                                                 23
                                   1   ECF No.       Document to be                   Result                       Reasoning
                                                        Sealed:
                                   2
                                                                           GRANTED as to yellow          Contains Space Data’s
                                   3                                       and green highlighted         purported trade secrets.
                                                                           portions.                     Ritchie Decl. ¶ 7.
                                   4
                                                                           DENIED as to the              Google, the designating
                                   5                                       remainder.                    party, does not seek to seal
                                                                                                         the remainder.
                                   6
                                       453-5    Exhibit 144 to Space        GRANTED as to yellow         Contains Space Data’s
                                   7   Ex. #144 Data’s opposition brief.   and green highlighted         purported trade secrets.
                                   8                                       portions.                     Ritchie Decl. ¶ 6.

                                   9                                       DENIED as to the              Google, the designating
                                                                           remainder.                    party, does not seek to seal
                                  10                                                                     the remainder.
                                  11   445-5    Exhibit 145 to Space       GRANTED as to all              Contains Space Data’s
                                       Ex. #145 Data’s opposition brief.   pictures but the last picture. purported trade secrets.
                                  12                                                                      Ritchie Decl. ¶ 6.
Northern District of California
 United States District Court




                                  13
                                                                           DENIED as to the last         Neither party seeks to seal
                                  14                                       picture.                      the last picture.

                                  15   445-7    Exhibit 146 to Space       GRANTED as to entire          Contains Space Data’s
                                       Ex. #146 Data’s opposition brief.   document.                     purported trade secrets.
                                  16                                                                     Ritchie Decl. ¶ 6.

                                  17   445-9    “The Deal with Photon      GRANTED as to entire          Discusses confidential
                                       Ex. #147 Harvesting” (GOOG-         document.                     technical details; Bruns
                                  18            SD-00293210)                                             Decl. ¶ 15.

                                  19   445-11   “The Deal with Photon      GRANTED as to entire          Discusses confidential
                                       Ex. #148 Harvesting” (GOOG-         document.                     technical details; Bruns
                                  20            SD-00293196)                                             Decl. ¶ 15.

                                  21   445-13   Exhibit 149 to Space       GRANTED as to entire          Contains Space Data’s
                                       Ex. #149 Data’s opposition brief.   document.                     purported trade secrets.
                                  22                                                                     Ritchie Decl. ¶ 6.
                                  23   454-2    Photos of Loon payload GRANTED as to entire              Contains confidential
                                       Ex. #150 (SD_826618;            document.                         technical details; Bruns
                                  24            SD_826920;                                               Decl. ¶ 15.
                                                SD_826628;
                                  25            SD_826629)
                                  26   445-15   Schematic of          GRANTED as to entire               Contains confidential
                                       Ex. #151 communications node; document.                           technical details; Bruns
                                  27
                                                photos of same (GOOG-                                    Decl. ¶ 15.
                                  28            SD-00063365;

                                                                                     24
                                   1   ECF No.       Document to be                  Result                 Reasoning
                                                        Sealed:
                                   2
                                                 SD_826515;
                                   3             SD_826549;
                                                 SD_826553;
                                   4             SD_826487; GOOG-
                                                 SD-00062577)
                                   5
                                       445-17   Exhibit 152 to Space       GRANTED as to entire    Contains Space Data’s
                                   6   Ex. #152 Data’s opposition brief.   document.               purported trade secrets.
                                                                                                   Ritchie Decl. ¶ 6.
                                   7
                                       445-19   Exhibit 153 to Space       GRANTED as to entire    Contains Space Data’s
                                   8   Ex. #153 Data’s opposition brief.   document.               purported trade secrets.
                                                                                                   Ritchie Decl. ¶ 6.
                                   9
                                       445-21   Project Daedalus flight    GRANTED as to entire    Contains confidential
                                  10   Ex. #154 log (GOOG-SD-              document.               technical details; Bruns
                                                00067410)                                          Decl. ¶ 15.
                                  11
                                       445-23   Screenshots; Loon          GRANTED as to entire    Contains confidential
                                  12   Ex. #155 Power Consumption          document.               technical details; Bruns
Northern District of California
 United States District Court




                                  13            details (GOOG-SD-                                  Decl. ¶ 15.
                                                00295967; GOOG-SD-
                                  14            00295974; GOOG-SD-
                                                00295972; GOOG-SD-
                                  15            00002915)
                                  16   445-25   Screenshots; Training      GRANTED as to entire    Contains confidential
                                       Ex. #156 presentation (GOOG-        document.               technical details; Bruns
                                  17            SD-00295971; GOOG-                                 Decl. ¶ 15.
                                                SD-00138074)
                                  18
                                       445-27   Loon incident report       GRANTED as to entire    Contains confidential
                                  19   Ex. #157 (GOOG-SD-00209393)         document.               technical details; Bruns
                                                                                                   Decl. ¶ 15.
                                  20
                                       445-29   Hansman Rebuttal           GRANTED as to ¶¶ 343,   Contains confidential
                                  21   Ex. #158 Report                     345.                    technical details, business
                                  22                                                               strategy. Bruns Decl. ¶ 17.

                                  23                                       DENIED as to the        Google, the designating
                                                                           remainder.              party, does not seek to seal
                                  24                                                               the remainder.
                                  25   445-31   Exhibit 159 to Space       DENIED.                 Google, the designating
                                       Ex. #159 Data’s opposition brief.                           party, does not seek to seal
                                  26                                                               this document.
                                  27   445-33   Exhibit 160 to Space       DENIED.                 Google, the designating
                                       Ex. #160 Data’s opposition brief.                           party, does not seek to seal
                                  28
                                                                                     25
                                   1   ECF No.       Document to be                  Result                  Reasoning
                                                        Sealed:
                                   2
                                                                                                    this document.
                                   3
                                       446-1    Exhibit 161 to Space       DENIED.                  Google, the designating
                                   4   Ex. #161 Data’s opposition brief.                            party, does not seek to seal
                                                                                                    this document.
                                   5
                                       446-3    Hansman Rebuttal           GRANTED as to ¶¶ 10,     Contains Google’s
                                   6   Ex. #162 Report                     341-59, 362, 367, 381.   confidential technical
                                                                                                    details, business strategy.
                                   7
                                                                                                    Bruns Decl. ¶ 17.
                                   8
                                                                           GRANTED as to            Discusses Space Data’s
                                   9                                       highlighted portions.    purported trade secrets.
                                                                                                    Ritchie Decl. ¶ 6.
                                  10
                                                                           DENIED as to the         Google, the designating
                                  11
                                                                           remainder.               party, does not seek to seal
                                  12                                                                the remainder.
Northern District of California
 United States District Court




                                  13   446-5    Exhibit 165 to Space       GRANTED as to            Discusses Space Data’s
                                       Ex. #165 Data’s opposition brief.   highlighted portions.    purported trade secrets.
                                  14                                                                Ritchie Decl. ¶ 7.

                                  15                                       DENIED as to the         Google, the designating
                                                                           remainder.               party, does not seek to seal
                                  16                                                                the remainder.
                                  17   446-7    Exhibit 167 to Space       DENIED.                  Google, the designating
                                       Ex. #167 Data’s opposition brief.                            party, does not seek to seal
                                  18
                                                                                                    this document.
                                  19   446-9    Exhibit 170 to Space       DENIED.                  Google, the designating
                                       Ex. #170 Data’s opposition brief.                            party, does not seek to seal
                                  20
                                                                                                    this document.
                                  21   446-11   Exhibit 172 to Space       DENIED.                  Google, the designating
                                  22   Ex. #172 Data’s opposition brief.                            party, does not seek to seal
                                                                                                    this document.
                                  23
                                       447-1    Joint letter brief re:     GRANTED as to yellow     Contains confidential
                                  24   Ex. #176 motion to strike Pullen    highlighted portions.    technical details (previously
                                                                                                    ordered sealed, see Dkt. No.
                                  25                                                                391). Bruns Decl. ¶ 18.

                                  26   447-3    Order Granting in part     GRANTED as to yellow     Contains confidential
                                       Ex. #177 and Denying in part        highlighted portions.    technical details; Bruns
                                  27            Google’s Motion to                                  Decl. ¶ 18.
                                                Strike; Order Granting
                                  28
                                                                                     26
                                   1   ECF No.       Document to be                  Result                     Reasoning
                                                        Sealed:
                                   2
                                                 Google’s
                                   3             Administrative Motions
                                                 to Seal
                                   4
                                       452-24   Exhibit 180 to Space       DENIED.                     This document was filed
                                   5   Ex. #180 Data’s opposition brief.                               publicly, see ECF 452-24,
                                                                                                       and Google, the designating
                                   6                                                                   party, does not seek to seal
                                                                                                       this document.
                                   7
                                       447-5    Excerpt from Appendix      GRANTED as to entire        Contains confidential
                                   8   Ex. #181 A to Pullen Report         document.                   technical details; Bruns
                                                                                                       Decl. ¶ 7.
                                   9
                                       447-7    Excerpt from Appendix      GRANTED as to entire        Contains confidential
                                  10   Ex. #183 A to Pullen Report         document except ¶ 304.      technical details; Bruns
                                                                                                       Decl. ¶ 7.
                                  11

                                  12                                       DENIED as to ¶ 304.         Google, the designating
Northern District of California




                                                                                                       party, does not seek to seal
 United States District Court




                                  13                                                                   ¶ 304.
                                  14   447-9    Excerpt from Appendix      GRANTED as to entire        Contains confidential
                                       Ex. #186 A to Pullen Report         document except ¶ 304.      technical details; Bruns
                                  15                                                                   Decl. ¶ 7.
                                  16                                       DENIED as to ¶ 304.         Google, the designating
                                  17                                                                   party, does not seek to seal
                                                                                                       ¶ 304.
                                  18
                                       453-7    Excerpt from Appendix      GRANTED as to the entire Contains confidential
                                  19   Ex. #188 A to Pullen Report         document except ¶¶ 283-86, technical details; Bruns
                                                                           290.                       Decl. ¶ 7.
                                  20
                                                                           DENIED as to ¶¶ 283-86,     Google, the designating
                                  21                                       290.                        party, does not seek to seal
                                                                                                       ¶¶ 283-86, 290.
                                  22
                                       447-11   Excerpt from Appendix      GRANTED as to entire        Contains confidential
                                  23   Ex. #189 A to Pullen Report         document.                   technical details; Bruns
                                  24                                                                   Decl. ¶ 7.
                                       447-11   “Field guide” memo         GRANTED as to entire        Contains confidential
                                  25   Ex. #189 (GOOG-SD-0135538)          document.                   technical details; Bruns
                                  26                                                                   Decl. ¶ 7.
                                       447-13   Excerpt from Appendix      GRANTED as to entire        Contains confidential
                                  27
                                       Ex. #190 A to Pullen Report         document.                   technical details; Bruns
                                  28                                                                   Decl. ¶ 7.

                                                                                     27
                                   1   ECF No.      Document to be                Result                   Reasoning
                                                       Sealed:
                                   2
                                       453-9    Excerpt from Appendix   GRANTED as to entire      Contains confidential
                                   3   Ex. #191 A to Pullen Report      document.                 technical details; Bruns
                                                                                                  Decl. ¶ 7.
                                   4
                                       447-15   Excerpt from Appendix   GRANTED as to entire      Contains confidential
                                   5   Ex. #192 A to Pullen Report      document.                 technical details; Bruns
                                                                                                  Decl. ¶ 7.
                                   6
                                       447-15   Presentation (GOOG-     GRANTED as to entire      Contains confidential
                                   7   Ex. #192 SD-00072281)            document.                 technical details; Bruns
                                                                                                  Decl. ¶¶ 7, 15.
                                   8
                                       447-17   Excerpt from Appendix   GRANTED as to entire      Contains confidential
                                   9   Ex. #193 A to Pullen Report      document.                 technical details; Bruns
                                                                                                  Decl. ¶ 7.
                                  10
                                       447-17   Excerpts from           Yellow and green          Contains confidential
                                  11   Ex. #193 6/19/2018 Candido       highlighted portions      technical details; Bruns
                                                30(b)(6) Depo. Tr.                                Decl. ¶ 20.
                                  12
Northern District of California
 United States District Court




                                       453-11   Excerpt from Appendix   GRANTED as to entire      Contains confidential
                                  13   Ex. #195 A to Pullen Report      document.                 technical details; Bruns
                                                                                                  Decl. ¶ 7.
                                  14
                                       447-19   Excerpts of 5/24/2018   GRANTED as to testimony Contains confidential
                                  15   Ex. #196 Cassidy Depo. Tr.       on page 30.             technical details; Bruns
                                                                                                Decl. ¶ 13.
                                  16

                                  17                                    DENIED as to the          Google, the designating
                                                                        remainder.                party, does not seek to seal
                                  18                                                              the remainder.
                                  19   447-19   Excerpts of 6/19/2017   GRANTED as to testimony Contains confidential
                                       Ex. #196 DeVaul Depo. Tr.        on pages 110-12.        technical details; Bruns
                                  20                                                            Decl. ¶ 12.
                                  21                                    DENIED as to the          Google, the designating
                                  22                                    remainder.                party, does not seek to seal
                                                                                                  the remainder.
                                  23
                                       447-19   Nov. 29 Presentation    GRANTED as to entire      Contains confidential
                                  24   Ex. #196 (GOOG-SD-00003687)      document.                 technical details and
                                                                                                  business strategy; Bruns
                                  25                                                              Decl. ¶ 15.

                                  26   447-21   Project Loon Q1 18      GRANTED as to entire      Contains confidential
                                       Ex. #197 Discussion              document.                 financial information; Bruns
                                  27                                                              Decl. ¶ 21.
                                  28
                                                                                 28
                                   1   ECF No.        Document to be                   Result                      Reasoning
                                                         Sealed:
                                   2
                                       447-21   Loon Historical P&L         GRANTED as to entire          Contains confidential
                                   3   Ex. #197                             document.                     financial information; Bruns
                                                                                                          Decl. ¶ 21.
                                   4
                                         C.      ECF 466 (Defendants’ motion re Reply brief and exhibits)
                                   5
                                        ECF      Document to be Sealed:         Result                    Reasoning
                                   6    No.
                                        466-4    Google’s Reply in         GRANTED as to 1:10-        Contains Defendants’ confidential
                                   7
                                                 Support of its Motion for 11, 1:14-15, 1:22, 2:12-   information related to the details
                                   8             Summary Judgment          26, 9:22, 10:1-5, 10:7,    about the design and operation of
                                                                           12:19-20, 15:17-21.        Loon’s navigational systems, as
                                   9                                                                  well as confidential information
                                                                                                      about Google’s business
                                  10                                                                  development, practices, and
                                  11                                                                  strategy. Yaghmour Decl. ¶ 8,
                                                                                                      ECF 466-1.
                                  12
Northern District of California




                                                                                                      Discusses Space Data’s
 United States District Court




                                                                            GRANTED as to
                                  13                                        13:5-6, 14:21-23.         proprietary information, including
                                                                                                      purported trade secrets. Knoblach
                                  14                                                                  Decl. ¶¶ 5, 6, ECF 472-2.
                                  15    466-6    Exhibit 200 to the         GRANTED as to             Contains Defendants’ confidential
                                                 Declaration of Matthew     ¶¶ 306, 308-310.          information related to the details
                                  16             M. Werdegar in support                               about the design and operation of
                                  17             of Defendants’ Reply in                              Loon’s navigational systems.
                                                 Support of it Motion for                             Yaghmour Decl. ¶ 9. Disclosure
                                  18             Summary Judgment                                     of this information may have
                                                 (“Werdegar Decl.”)                                   significant negative effects on
                                  19             (Excerpts from Ex. A to                              Defendants’ business. Id.
                                                 Pullen Opening Rpt.)
                                  20
                                        466-7    Exhibit 202 to Werdegar GRANTED as to entire Contains Defendants’ confidential
                                  21             Decl. (Excel spreadsheet) document.          information related to Loon’s
                                                                                              technical development, as well as
                                  22                                                          confidential information about
                                  23                                                          Google’s business development,
                                                                                              practices, and strategy, and
                                  24                                                          references to the methods
                                                                                              Google’s X uses to select projects
                                  25                                                          for development. Yaghmour Decl.
                                                                                              ¶ 10. Disclosure of this
                                  26                                                          information may have significant
                                  27                                                          negative effects on Defendants’
                                                                                              business. Id.
                                  28
                                                                                      29
                                   1   ECF     Document to be Sealed:           Result                     Reasoning
                                       No.
                                   2   466-8   Exhibit 203 to Werdegar GRANTED as to entire Contains Defendants’ confidential
                                   3           Decl. (Screenshot from document.             information related to Loon’s
                                               Excel spreadsheet)                           technical development, as well as
                                   4                                                        confidential information about
                                                                                            Google’s business development,
                                   5                                                        practices, and strategy, and
                                                                                            references to the methods
                                   6                                                        Google’s X uses to select projects
                                   7                                                        for development. Yaghmour Decl.
                                                                                            ¶ 11. Disclosure of this
                                   8                                                        information may have significant
                                                                                            negative effects on Defendants’
                                   9                                                        business. Id.
                                  10   466-9   Exhibit 205 to Werdegar GRANTED as to entire     Contains Defendants’ confidential
                                               Decl. (Document titled  document.                information related to Loon’s
                                  11           “The Deal with Photon                            technical development.
                                               Harvesting”)                                     Yaghmour Decl. ¶ 12. Disclosure
                                  12
Northern District of California




                                                                                                of this information may have
 United States District Court




                                  13                                                            significant negative effects on
                                                                                                Defendants’ business. Id.
                                  14   466-11 Exhibit 206 to Werdegar GRANTED as to             Contains Defendants’ confidential
                                  15          Decl. (Excerpts of the  highlighted portions of   information related to Loon’s
                                              Expert Report of        ¶¶ 51, 52, 218, 219.      technical development, as well as
                                  16          Christine S. Meyer,                               confidential information about
                                              Ph.D.)                                            Google’s business development,
                                  17                                                            practices, and strategy, and
                                                                                                references to the methods
                                  18
                                                                                                Google’s X uses to select projects
                                  19                                                            for development. Yaghmour Decl.
                                                                                                ¶ 13.
                                  20
                                                                        GRANTED as to the       Discusses Space Data’s
                                  21                                    portions of this        proprietary information, including
                                                                        document outlined by    purported trade secrets. Knoblach
                                  22
                                                                        Space Data in red at    Decl. ¶ 5.
                                  23                                    ECF 472-1.

                                  24                                    DENIED as to the        Space Data, the designating party,
                                                                        remainder.              does not seek to seal the remainder
                                  25                                                            of this document.
                                  26
                                  27

                                  28
                                                                                 30
                                       III.   CONCLUSION
                                   1
                                              For the foregoing reasons, the sealing motions at ECF 415, 416, 439, and 466 are
                                   2
                                       GRANTED IN PART, DENIED IN PART with prejudice, and DENIED IN PART without
                                   3
                                       prejudice. For any document that has been denied sealing without prejudice, the designating party
                                   4
                                       may renew its request for sealing by submitting more narrowly tailored redactions and supporting
                                   5
                                       declaration(s). Any renewed request must be filed on or before May 14, 2019. If no renewed
                                   6
                                       request is filed by that date, the sealing request will be denied with prejudice.
                                   7
                                              For any request that has been denied with prejudice and the properly unredacted or lesser
                                   8
                                       redacted document consistent with this order has not been filed, the submitting party must file the
                                   9
                                       unredacted (or lesser redacted) documents into the public record no earlier than 4 days and no
                                  10
                                       later than 10 days from the filing of this order. Civ. L.R. 79-5(e)(2).
                                  11

                                  12
Northern District of California




                                              IT IS SO ORDERED.
 United States District Court




                                  13
                                       Dated: April 30, 2019
                                  14
                                                                                         ______________________________________
                                  15                                                     BETH LABSON FREEMAN
                                                                                         United States District Judge
                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         31
